Citation Nr: 1440715	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  09-31 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder with alcohol dependence in remission.

3.  Whether the reduction of the evaluation for prostate cancer, status post prostatectomy with residual stress incontinence and erectile dysfunction from 100 percent to 40 percent effective from June 1, 2009 and to 60 percent effective from July 27, 2010 was proper.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) from March 2009, June 2009, and June 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  During the pendency of the Veteran's claim, the RO, in an August 2010 supplemental statement of the case (SSOC), increased the Veteran's prostate cancer disability rating from 20 percent to the staged ratings noted above.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted a VA Form 9 for each issue on appeal.  In his August 2009 VA Form 9 (prostate cancer rating), he stated that he did not want a Board hearing.  In his November 2010 VA Form (hypertension), he stated that he did want a Board hearing.  In his November 2011 VA Form 9 (PTSD), he stated that he did not want a Board hearing.  

In correspondence to the Veteran dated in May 2012, June 2012, February 2013, September 2013, and August 2014, VA informed the Veteran that he had been placed on the list of persons wanting a Travel Board hearing.  The September 2013 correspondence informed the Veteran that all three issues were pending a Travel Board hearing. 

The evidence of record does not reflect that the Veteran withdrew his request for a hearing or that he has been scheduled for a hearing.


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board hearing at the Milwaukee, Wisconsin RO before a Veterans Law Judge of the Board, unless otherwise notified by the appellant or his representative.

2.  After the hearing is conducted, or if the appellant withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



